           Case 2:18-cr-00195-WFN                   ECF No. 73             filed 02/18/21           PageID.3744 Page 1 of 8
                                                                                                                                FILED IN THE
 AO 245B (Rev. 09/19) Judgment in a Criminal Case                                                                           U.S. DISTRICT COURT
                                                                                                                      EASTERN DISTRICT OF WASHINGTON
                      Sheet 1

                                                                                                                       Feb 18, 2021
                                        UNITED STATES DISTRICT COURT                                                        SEAN F. MCAVOY, CLERK
                                                     Eastern District of Washington

             UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                        v.
              JOSEPH MARTIN GONZALES                                        Case Number:          2:18-CR-00195-WFN-1
                                                                            USM Number:           21143-085
                                                                                                        Colin G. Prince
                                                                                                         Defendant's Attorney




THE DEFENDANT:
 ☒ pleaded guilty to count(s)       3 of the Indictment
       pleaded nolo contendere to count(s)
 ☐     which was accepted by the court.
       was found guilty on count(s) after a
 ☐     plea of not guilty.

The defendant is adjudicated guilty of these offenses:
 Title & Section               /             Nature of Offense                                                    Offense Ended              Count
 18:2252A(a)(5)(B),(b)(2)      Possession of Child Pornography                                                        05/17/2018                3




        The defendant is sentenced as provided in pages 2 through             8       of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 ☐ The defendant has been found not guilty on count(s)
 ☒ Count(s) 1 and 2 of the Indictment                                         ☐ is ☒ are dismissed on the motion of the United States
      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                 2/17/2021
                                                                 Date of Imposition of Judgment




                                                                 Signature of Judge


                                                                 The Honorable Wm. Fremming Nielsen               Senior Judge, U.S. District Court
                                                                 Name and Title of Judge
                                                                 2/18/2021
                                                                 Date
            Case 2:18-cr-00195-WFN                   ECF No. 73         filed 02/18/21          PageID.3745 Page 2 of 8
 AO 245B (Rev. 09/19) Judgment in a Criminal Case                                                                       Judgment -- Page 2 of 8
                      Sheet 2 - Imprisonment

 DEFENDANT:            JOSEPH MARTIN GONZALES
 Case Number:          2:18-CR-00195-WFN-1


                                                            IMPRISONMENT

           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of:       60 Months as to Count 3
           With credit for any time served.




 ☒ The court makes the following recommendations to the Bureau of Prisons:
        That the Defendant be allowed to participate in the residential drug treatment program as well as be designated to the Sheridan,
Oregon facility.




 ☐ The defendant is remanded to the custody of the United States Marshal.
 ☐ The defendant shall surrender to the United States Marshal for this district:

            ☐ at                                        ☐    a.m.        ☐     p.m.    on

            ☐ as notified by the United States Marshal.

 ☒ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            ☐ before 2 p.m. on
            ☒ as notified by the United States Marshal but no sooner than May 1, 2021.
            ☐ as notified by the Probation or Pretrial Services Office.



                                                                 RETURN
I have executed this judgment as follows:


           Defendant delivered on                                                     to


at                                                  , with a certified copy of this judgment.




                                                                             ______________________________________________________
                                                                                                UNITED STATES MARSHAL

                                                                         By ______________________________________________________
                                                                                            DEPUTY UNITED STATES MARSHAL
           Case 2:18-cr-00195-WFN                      ECF No. 73   filed 02/18/21       PageID.3746 Page 3 of 8
 AO 245B   (Rev. 09/19) Judgment in a Criminal Case                                                                 Judgment -- Page 3 of   8
                        Sheet 3 – Supervised Release

 DEFENDANT:            JOSEPH MARTIN GONZALES
 Case Number:          2:18-CR-00195-WFN-1


                                                       SUPERVISED RELEASE
Upon release from imprisonment, you shall be on supervised release for a term of:     10 Years




                                                  MANDATORY CONDITIONS
 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance, including marijuana, which remains illegal under federal law.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
      release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            ☐ The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
 4.   ☒     You  must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5.   ☒ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
           seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
           you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.   ☐ You must participate in an approved program for domestic violence. (check if applicable)

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
 attached page.
           Case 2:18-cr-00195-WFN                       ECF No. 73    filed 02/18/21        PageID.3747 Page 4 of 8
 AO 245B   (Rev. 09/19) Judgment in a Criminal Case                                                                   Judgment -- Page 4 of   8
                        Sheet 3A – Supervised Release

 DEFENDANT:            JOSEPH MARTIN GONZALES
 Case Number:          2:18-CR-00195-WFN-1

                                    STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
       your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
       different time frame.
 2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
       how and when you must report to the probation officer, and you must report to the probation officer as instructed.
 3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
       from the court or the probation officer.
 4.    You must be truthful when responding to the questions asked by your probation officer.
 5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
       officer within 72 hours of becoming aware of a change or expected change.
 6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
       officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
 7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
       from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
       officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
       or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation
       officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
       within 72 hours of becoming aware of a change or expected change.
 8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
       been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
       permission of the probation officer.
  9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
       that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
       nunchakus or tasers).
 11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
       without first getting the permission of the court.
 12.   If this judgment imposes restitution, a fine, or special assessment, it is a condition of supervised release that you pay in
       accordance with the Schedule of Payments sheet of this judgment. You shall notify the probation officer of any material change
       in your economic circumstances that might affect your ability to pay any unpaid amount of restitution, fine, or special
       assessments.
 13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


 Defendant's Signature                                                                            Date
          Case 2:18-cr-00195-WFN                       ECF No. 73   filed 02/18/21       PageID.3748 Page 5 of 8
AO 245B   (Rev. 09/19) Judgment in a Criminal Case                                                                 Judgment -- Page 5 of   8
                       Sheet 3D – Supervised Release

DEFENDANT:            JOSEPH MARTIN GONZALES
Case Number:          2:18-CR-00195-WFN-1

                                      SPECIAL CONDITIONS OF SUPERVISION
1.   You must not have direct contact with any child you know or reasonably should know to be under the age of 18, without the
     permission of the probation officer. If you do have any direct contact with any child you know or reasonably should know to be
     under the age of 18, without the permission of the probation officer, you must report this contact to the probation officer within
     24 hours. Direct contact includes written communication, in-person communication, or physical contact. Direct contact does not
     include incidental contact during ordinary daily activities in public places.

2.   You must maintain a complete and current inventory of your computer equipment and provide it to the supervising officer. You
     must provide a monthly record of computer usage and bills pertaining to computer access to the supervising officer.

3.   You must allow the probation officer to install computer monitoring software on any computer (as defined in 18 U.S.C. §
     1030(e)(1)) you use.

4.   You must submit your computers (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic communications or data storage
     devices or media, to a search. You must warn any other people who use these computers or devices capable of accessing the
     Internet that the devices may be subject to searches pursuant to this condition. A probation officer may conduct a search
     pursuant to this condition only when reasonable suspicion exists that there is a violation of a condition of supervision and that
     the computer or device contains evidence of this violation. Any search will be conducted at a reasonable time and in a
     reasonable manner.

5.   You may access on-line "computer," or Internet services, except that you must not access any on-line computer or Internet
     services, sites, or media that include or feature material that depicts "sexually explicit conduct" involving adults or "minor[s],"
     "child pornography," or "visual or auditory depictions" of "minor[s]" engaged in "sexually explicit conduct," all as defined in 18
     U.S.C. § 2256.

6.   You must allow the probation officer, or designee, to conduct random inspections, including retrieval and copying of data from
     any computer, or any personal computing device that you possess or have access to, including any internal or external
     peripherals. This may require temporary removal of the equipment for a more thorough inspection. You must not possess or use
     any public or private data encryption technique or program. You must purchase and use such hardware and software systems
     that monitor your computer usage, if directed by the supervising officer.

7.   You must live at an approved residence and must not change your living situation without advance approval of the supervising
     officer.

8.   You must not reside or loiter within 500 feet of places where children congregate, which includes playgrounds, primary and
     secondary schools, city parks, daycare centers, and arcades.

9.   You are prohibited from possessing or manufacturing any material, including videos, magazines, photographs, computer-
     generated depictions, or any other media that depict sexually explicit conduct involving children or adults, as defined at 18
     U.S.C. § 2256(2). You must not enter any establishment involved in the sex industry, including but not limited to adult
     bookstores, massage parlors, and strip clubs. You must not utilize any sex-related adult telephone numbers. The supervising
     officer is authorized to monitor compliance in this area by obtaining relative records including but not limited to telephone,
     Internet, credit cards and bank statements.

10. You must submit your person, residence, office, or vehicle and belongings to a search, conducted by a probation officer, at a
    sensible time and manner, based upon reasonable suspicion of contraband or evidence of violation of a condition of supervision.
    Failure to submit to search may be grounds for revocation. You must warn persons with whom you share a residence that the
    premises may be subject to search.

11. You must complete a sex offender evaluation, which may include psychological and polygraph testing. You must pay according
    to your ability and allow the reciprocal release of information between the evaluator and supervising officer.

12. You must actively participate and successfully complete an approved state-certified sex offender treatment program. You must
    follow all lifestyle restrictions and treatment requirements of the program. You must participate in special testing in the form of
    polygraphs, in order to measure compliance with the treatment program requirements. You must allow reciprocal release of
    information between the supervising officer and the treatment provider. You must pay for treatment and testing according to
    your ability.
          Case 2:18-cr-00195-WFN                       ECF No. 73   filed 02/18/21     PageID.3749 Page 6 of 8
AO 245B   (Rev. 09/19) Judgment in a Criminal Case                                                               Judgment -- Page 6 of   8
                       Sheet 3D – Supervised Release

DEFENDANT:            JOSEPH MARTIN GONZALES
Case Number:          2:18-CR-00195-WFN-1

                                SPECIAL CONDITIONS OF SUPERVISION (cont.)
13. You must complete a mental health evaluation and follow any treatment recommendations which do not require forced or
    psychotropic medication and/or inpatient confinement, absent further order of the court. You must allow reciprocal release of
    information between the supervising officer and treatment provider. You must contribute to the cost of treatment according to
    your ability to pay.

14. You must abstain from the use of illegal controlled substances, and must submit to urinalysis and sweat patch testing, as directed
     by the supervising officer, but no more than 6 tests per month, in order to confirm continued abstinence from these substances.

15. You must undergo a substance abuse evaluation and, if indicated by a licensed/certified treatment provider, enter into and
    successfully complete an approved substance abuse treatment program, which could include inpatient treatment and aftercare
    upon further order of the court. You must contribute to the cost of treatment according to your ability to pay. You must allow
    full reciprocal disclosure between the supervising officer and treatment provider.
              Case 2:18-cr-00195-WFN                      ECF No. 73       filed 02/18/21        PageID.3750 Page 7 of 8
    AO 245B   (Rev. 09/19) Judgment in a Criminal Case                                                                       Judgment -- Page 7 of   8
                           Sheet 5 – Criminal Monetary Penalties

    DEFENDANT:            JOSEPH MARTIN GONZALES
    Case Number:          2:18-CR-00195-WFN-1

                                               CRIMINAL MONETARY PENALTIES
           The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                   Assessment                  Restitution          Fine                      AVAA Assessment*           JVTA Assessment**
    TOTALS         $100.00                     $9,500.00            $.00                      $.00                       $.00

    ☐ The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby remitted pursuant to 18 U.S.C. § 3573(1) because
         reasonable efforts to collect this assessment are not likely to be effective and in the interests of justice.
    ☐    The determination of restitution is deferred until        . An Amended Judgment in a Criminal Case (AO245C) will be
         entered after such determination.
    ☒    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

           If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
           the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
           before the United States is paid.

Name of Payee                                                          Total Loss***          Restitution Ordered       Priority or Percentage

Cusack, Gilfillan & O'Day LLC for "Cindy"                                  $1,500.00                  $1,500.00                    in full
Deborah A. Bianco in trust for Ava                                         $1,000.00                  $1,000.00                    in full
Deborah A. Bianco in trust for Maureen                                     $1,500.00                  $1,500.00                    in full
Marsh Law Firm PLLC Attn: Andy                                             $1,000.00                  $1,000.00                    in full
Marsh Law Firm PLLC Attn: Jessica                                          $1,500.00                  $1,500.00                    in full
Sherri Jackson for Tara                                                    $1,500.00                  $1,500.00                    in full
Utah Crime Victims Legal Clinic in Trust for Anna                          $1,500.00                  $1,500.00                    in full




TOTALS                                                                     $9,500.00                  $9,500.00


    ☐ Restitution amount ordered pursuant to plea agreement            $

    ☐ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
         before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6
         may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
    ☒ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
      ☒ the interest requirement is waived for the       ☐ fine                               ☒ restitution
      ☐ the interest requirement for the                 ☐ fine                               ☐ restitution is modified as follows:


*   Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
            Case 2:18-cr-00195-WFN                       ECF No. 73         filed 02/18/21           PageID.3751 Page 8 of 8
 AO 245B    (Rev. 09/19) Criminal Judgment                                                                                        Judgment -- Page 8 of   8
                         Sheet 6 – Schedule of Payment

 DEFENDANT:             JOSEPH MARTIN GONZALES
 Case Number:           2:18-CR-00195-WFN-1

                                                    SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A ☐         Lump sum payments of $                                      due immediately, balance due
   ☐         not later than                                                        , or
   ☐         in accordance with        ☐ C, ☐ D, ☐ E, or        ☐ F below; or
 B ☒         Payment to begin immediately (may be combined with ☐ C, ☐ D, or                              ☒ F below); or
 C ☐         Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                              (e.g., months or years), to commence               (e.g., 30 or 60 days) after the date of this judgment; or
 D     ☐     Payment in equal    (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                                (e.g., months or years), to commence            (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or
 E     ☐     Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
 F     ☒     Special instructions regarding the payment of criminal monetary penalties:

     Defendant shall participate in the BOP Inmate Financial Responsibility Program. During the time of incarceration, monetary
     penalties are payable on a quarterly basis of not less than $25.00 per quarter.

     While on supervised release, monetary penalties are payable on a monthly basis of not less than $25.00 per month or 10% of the
     defendant's net household income, whichever is larger, commencing 30 days after the defendant is released from imprisonment.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the following address until monetary penalties are paid in full: Clerk, U.S.
District Court, Attention: Finance, P.O. Box 1493, Spokane, WA 99210-1493.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 ☐ Joint and Several1
        Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
        and corresponding payee, if appropriate.

 ☐ The defendant shall pay the cost of prosecution.
 ☐ The defendant shall pay the following court cost(s):
 ☒ The defendant shall forfeit the defendant's interest in the following property to the United States:
        (1) Black/gray Homemade Desktop Computer Containing: SanDisk 480GB SSDD, SN: 15106804823; SanDisk 1TB HDD, SN:
        173667420284; and Western Digital 1TB HDD, SN: WMATV7026654; and (2) Nexus Cellular Telephone, SN: ZX1G229PFS




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment (5) fine
principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution and court
costs.
